                                          Case 4:20-cv-06752-JSW Document 57 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONOLITHIC POWER SYSTEMS, INC.,                   Case No. 20-cv-06752-JSW
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO DEFENDANTS TO SHOW
                                                 v.                                        CAUSE RE REQUEST FOR JUDICIAL
                                   9
                                                                                           NOTICE
                                  10     WEI DONG, et al.,
                                                                                           Re: Dkt. No. 56
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Briefing in this matter is closed, and the Court vacated the hearing on Defendants’ motion

                                  14   to dismiss. On September 3, 2021, Defendants’ filed an administrative motion to file a request for

                                  15   judicial notice in support of their motion but have not sought leave of Court to submit these

                                  16   materials. See N.D. Civ. L-R 7-3(d). The request for judicial notice also includes argument

                                  17   beyond that necessary to establish the documents are subject to judicial notice.

                                  18          By September 10, 2021, Defendants are HEREBY ORDERED TO SHOW CAUSE why

                                  19   the Court should consider their request. Plaintiffs may submit a response by September 17, 2021.

                                  20   The matter will then be deemed submitted, and the Court shall not accept any further materials.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 3, 2021

                                  23                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
